In an action to recover damages for personal injuries, the plaintiff appeals, (1) as limited by her brief, from so much of an order of the Supreme Court, Queens County (LeVine, J.), dated March 30, 1994, which granted the defendant’s motion for summary judgment dismissing the complaint and (2) from an order of the same court, dated July 11, 1994, which denied the plaintiff’s motion for renewal.
Ordered that the order dated July 11, 1994, is reversed; the plaintiff’s motion for renewal is granted; and, upon renewal, the order dated March 30,1994, is vacated, and the defendant’s motion for summary judgment is denied; and it is further,
Ordered that the appeal from the order dated March 30, 1994, is dismissed as academic; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
Contrary to the Supreme Court’s conclusion, the plaintiff produced evidentiary proof in admissible form sufficient to require a trial on the issue of whether the defendant, New York Telephone Company, negligently installed and maintained the telephone wires over which the plaintiff allegedly *648tripped and fell (see, Zuckerman v City of New York, 49 NY2d 557, 562). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.